Citation Nr: 0006449	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-51 899	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio





ORDER


     The following corrections are made in a decision issued 
by the Board in this case on March 3, 2000:

     Add the following to page 11, first full paragraph, line 
6, sentence ending with "slight impairment":  
"The Board has considered the various Diagnostic Codes which 
may be used to evaluate such limitation.  The Board has 
determined that, although no Diagnostic Code available 
precisely fits the veteran's complaint, Diagnostic Code 5257, 
which governs impairment of the knee, may be used to evaluate 
those impairments not included in the veteran's current 
evaluation."   

     Delete the following from page 11, first fill paragraph, 
line 6, sentence which reads:   "Therefore, a separate 10 
percent disability evaluation is warranted.  DC 4.40, 4.45, 
DC 8629; Deluca v. Brown, supra."   

     Add the following to the Order, line 2, proceeding the 
word "granted":  
"due to left knee pain and weakness, in addition to the 10 
percent rating currently in effect,"  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





